Order entered October 13, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00459-CV

                         IN THE INTEREST OF C.E.W., A CHILD

                     On Appeal from the 366th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 366-56270-2011

                                          ORDER
       In light of appellee’s October 13, 2014 letter stating he is withdrawing his October 9,

2014 unopposed motion for extension of time to file brief because he was able to timely file the

brief, we DENY as moot appellee’s extension motion.


                                                     /s/   ADA BROWN
                                                           JUSTICE